IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SOLERA HOLDINGS, INC.,      )
                            )
              Plaintiff,    )
                            )
          v.                )           C.A. NO.: N18C-08-315 AML CCLD
                            )
XL SPECIALTY INSURANCE      )
COMPANY, ACE AMERICAN       )
INSURANCE COMPANY,          )
ILLINOIS NATIONAL INSURANCE )
COMPANY, ARGUONAUT          )
INSURANCE COMPANY, HUDSON )
INSURANCE COMPANY,          )
ENDURANCE AMERICAN          )
INSURANCE COMPANY, ZURICH )
AMERICAN INSURANCE          )
COMPANY, LIBERTY INSURANCE )
UNDERWRITERS INC., FEDERAL )
INSURANCE COMPANY,          )
                            )
              Defendants.   )

                         Submitted: April 16, 2019
                          Decided: July 31, 2019

Upon Defendants ACE American Insurance Company and Federal Insurance
           Company’s Motion for Summary Judgment: Denied

                                OPINION

David J. Baldwin, Esquire, Carla M. Jones, Esquire of POTTER ANDERSON &
CORROON LLP, Wilmington, Delaware, and Peter M. Gillon, Esquire, Alexander
D. Hardiman, Esquire, Tamara D. Bruno, Esquire of PILLSBURY WINTHROP
SHAW PITTMAN LLP, Washington, D.C., Attorneys for Plaintiff.

Gregory F. Fischer, Esquire of COZEN O’CONNOR, Wilmington, Delaware, and
Angelo G. Savino, Esquire of COZEN O’CONNOR, New York, NY, Attorneys for
Defendants ACE American Insurance Company and Federal Insurance Company.
Carmella P. Keener, Esquire of ROSENTHAL, MONHAIT & GODDESS, P.A,
Wilmington, Delaware, Attorney for Defendants Endurance American Insurance
Company and Liberty Insurance Underwriters Inc.

Ronald P. Schiller, Esquire, Michael R. Carlson, Esquire, Matthew N. Klebanoff,
Esquire of HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER,
Philadelphia, Pennsylvania, Attorneys for Defendant Endurance American
Insurance Company.

Scott A. Schechter, Esquire, Matthew E. Mawby, Esquire of KAUFMAN
BORGEEST & RYAN LLP, Valhalla, New York, Attorneys for Defendant Liberty
Insurance Underwriters Inc.

Bruce W. McCullough, Esquire, of BODELL BOVÉ, LLC, Wilmington,
Delaware, Attorney for Defendant Zurich American Insurance Company.

Bruce E. Jameson, Esquire, John G. Day, Esquire of PRICKETT, JONES &
ELLIOTT, P.A., Wilmington, Delaware, and Tammy Yuen, Esquire, Kenneth M.
McBrady, III, Esquire of SKARZYNSKI BLACK LLC, New York, New York
Attorneys for Defendant XL Specialty Insurance Company.

Kurt M. Heyman, Esquire, Aaron M. Nelson, Esquire of HEYMAN ENERIO
GATTUSO & HIRZEL LLP, Wilmington, Delaware, and Scott B. Schreiber,
Esquire, James W. Thomas, Jr., Esquire of ARNOLD & PORTER KAYE
SCHOLER LLP, Washington, D.C., Attorneys for Defendant Illinois National
Insurance Company.

Stephen F. Dryden, Esquire of WEBER GALLAGHER SIMPSON STAPLETON
FIRES & NEWBY, LLP, New Castle, Delaware, Attorney for Defendant Hudson
Insurance Company.

John C. Phillips, Jr., Esquire, David A. Bilson, Esquire, of PHILLIPS,
GOLDMAN, MCLAUGHLIN & HALL, P.A., Wilmington, DE, and Geoffrey W.
Heineman, Esquire, Jung H. Park, Esquire of ROPERS, MAJESKI KOHN &
BENTLEY, New York, New York, Attorneys for Defendant Argonaut Insurance
Company.

LeGrow, J.
      This case involves the interpretation of a directors’ and officers’ insurance

policy, specifically whether that policy covers attorneys’ fees and pre-judgment

interest the insured company incurred defending an appraisal action. Plaintiff

purchased primary and excess directors’ and officers’ liability insurance policies

from Defendants. After Plaintiff was acquired by a private company in March

2016, several of Plaintiff’s shareholders filed an appraisal action in the Delaware

Court of Chancery. Plaintiff first notified Defendants of the appraisal action in

January 2018, after a substantial portion of the litigation was complete. This

dispute arose when Defendants denied Plaintiff coverage for expenses incurred

defending the appraisal action.    In response, Plaintiff initiated this breach of

contract and declaratory judgment action against Defendants seeking coverage for

pre-judgment interest and defense expenses incurred in the appraisal action.

Defendants moved for summary judgment on all claims.

      The pending motion presents three questions: (1) whether a “Securities

Claim” under the insurance policies is limited to a claim alleging wrongdoing, (2)

whether the policies cover pre-judgment interest on a non-covered loss, and (3)

whether Plaintiff’s acknowledged breach of the policies’ consent-to-defense clause

bars recovery of Plaintiff’s defense expenses.      Based on the policies’ plain

language, I conclude the appraisal action qualifies as a covered “Securities Claim”

because that term’s definition is not limited to claims of wrongdoing.


                                         1
Additionally, because there is no limiting language in the policies’ definition of

“Loss,” coverage for pre-judgment interest is not limited to covered losses. As to

the defense expenses, Delaware law implies a prejudice requirement in insurance

contract consent clauses, and Plaintiff’s breach of the consent clause therefore does

not bar coverage for defense expenses absent a showing of prejudice. Defendants’

motion for summary judgment therefore is denied.

                 FACTS AND PROCEDURAL BACKGROUND

      Unless otherwise noted, the following facts are drawn from the complaint

and the record provided by the parties.

The D&O Policies

      Plaintiff Solera Holdings, Inc. (“Solera”) is a software company

incorporated in Delaware.        Defendants issued Solera’s primary and excess

directors’ and officers’ liability insurance policies. Defendants provided Solera’s

tower of insurance coverage for securities claims made between June 10, 2015 and

June 10, 2016. Defendant XL Specialty Insurance Company (“XL”) issued the

primary policy (the “Policy”) and the remaining defendants issued excess policies,

which follow-form and incorporate the Policy’s provisions.1 The Policy provides

$10 million in coverage, and the excess policies provide a total of $45 million in

additional coverage.

1
 The Court’s interpretation of the Policy’s terms and conditions therefore applies to all
Defendants.
                                            2
       Under the Policy, Defendants agreed to pay any “Loss resulting solely from

any Securities Claim first made against [Solera] during the [p]olicy [p]eriod for a

[w]rongful [a]ct.”2 The Policy defines a “Securities Claim” as a claim:

       (1)    [M]ade against [Solera] for any actual or alleged violation of
              any federal, state or local statute, regulation, or rule or common
              law regulating securities, including but not limited to the
              purchase or sale of, or offer to purchase or sell, securities,
              which is:

              (a)     brought by any person or entity resulting from, the
                      purchase or sale of, or offer to purchase or sell, securities
                      of [Solera]; or

              (b)     brought by a security holder of [Solera] with respect to
                      such security holder’s interest in securities of [Solera] . .
                      .3

The Policy covers any “Loss” resulting from a Securities Claim, which includes

“damages, judgments, settlements, pre-judgment and post-judgment interest or

other amounts (including punitive, exemplary or multiplied damages, where

insurable by law)” that Solera legally is obligated to pay and “Defense Expenses,

including that portion of any settlement which represents the claimant’s attorney’s

fees.”4 The policy defines “Defense Expenses” as the “reasonable and necessary


2
  Complaint Ex. 5 § I(C) [hereinafter “Policy”]. For reasons that are not clear, the movants did
not argue in the pending motions that the Policy’s limitation of coverage to claims made for “a
[w]rongful [a]ct” precluded coverage for the Appraisal Action. Instead, the movants limited
their argument to the meaning of the word “violation” in the definition of “Securities Claim.”
Accordingly, this opinion does not address or resolve the effect, if any, of the “wrongful act”
language.
3
  Policy § II(S).
4
  Id. § II(O).
                                               3
legal fees, expenses and other costs (including experts’ fees): (1) incurred in the

investigation, adjustment, settlement, defense and/or appeal of any [c]laim,

[i]nvestigation [d]emand or [i]nterview . . .”5 Under Section V of the Policy,

Solera must obtain Defendants’ consent before incurring any Defense Expenses

(the “Consent Clause”). The Consent Clause makes clear that Solera may not

“incur any Defense Expenses . . . or admit liability for, make any settlement offer

with respect to, or settle any [c]laim without [Defendants’] consent, such consent

not to be unreasonably delayed or withheld . . .”6      Section VI of the Policy also

contains a provision requiring Solera to provide Defendants timely notice of a

claim as a condition to coverage (the “Notice Provision”). The Notice Provision

contains a prejudice requirement, specifically:

       [a]s a condition precedent to any right to payment under [the Policy] .
       . . [Solera] shall give written notice to [Defendants] of each [c]laim or
       [i]nvestigation [d]emand as soon as practicable after it is first made . .
       . [i]n the event that [Solera] fail to provide timely notice to
       [Defendants] . . . [Defendants] shall not be entitled to deny coverage
       solely based on such untimely notice unless [Defendants] can
       demonstrate its interests were materially prejudiced by reason of such
       untimely notice.7

The Appraisal Action

       Solera was a publicly traded company until it was acquired by an affiliate of

Vista Equity Partners in March 2016.           Solera first announced the merger in

5
  Id. § II(F).
6
  Id. § V(B).
7
  Id. § VI(A)(1).
                                           4
September 2015. Following the announcement, a group of Solera’s shareholders

filed a class action against Solera, its directors and officers, and other companies

involved in the merger for breach of fiduciary duty (the “Shareholder Action”).8

The Shareholder Action later was dismissed by the Court of Chancery for failure to

state a claim.9 In the meantime, a majority of Solera’s shareholders approved the

merger, and the transaction closed on March 3, 2016 for an agreed merger price of

$55.85 per share.

       On March 7, 2016, several shareholders filed an appraisal action under 8

Del. C. § 262 (the “Appraisal Action”) seeking fair value for their shares.10 The

petitioners in the Appraisal Action claimed Solera’s value at the time of the merger

actually was $84.65 per share. A trial was held in the Appraisal Action in June

2017. On July 30, 2018, after post-trial briefing and argument, the Court of

Chancery issued its final decision, finding the fair value of the petitioners’ shares

at the time of the merger was $53.95 per share, an amount less than the merger

price. The Court of Chancery ordered Solera to pay the petitioners fair value for

their shares at $53.95 per share plus pre-judgment interest of $38,387,821.61.11

Solera incurred more than $13 million in attorneys’ fees and other costs defending

the Appraisal Action.
8
  In re Solera Holdings, Inc. Stockholder Litigation, C.A. No. 11524-CB (Del. Ch.).
9
  In re Solera Holdings, Inc. Stockholder Litigation, 2017 WL 57839 (Del. Ch. Jan. 5, 2017).
10
   In re Appraisal of Solera Holdings, Inc., C.A. No. 12080-CB (Del. Ch.).
11
    In re Appraisal of Solera Holdings, Inc., 2018 WL 3997578 (Del. Ch. Aug. 20, 2018)
(ORDER).
                                             5
The Coverage Dispute

          Solera notified Defendants of the Shareholder Action on October 13, 2015,

but the Court of Chancery dismissed that case before Solera’s costs met the

Policy’s retention.     On January 31, 2018, Solera notified Defendants of the

Appraisal Action and requested coverage under the Policy. On April 17, 2018, XL

issued Solera a letter denying coverage. Following the denial, Solera filed this

action against Defendants for breach of contract and declaratory judgment, seeking

coverage for the pre-judgment interest and defense expenses incurred in the

Appraisal Action. Defendants ACE American Insurance Company (“ACE”) and

Federal Insurance Company (“Federal”) moved for summary judgment (the

“Motion”). Solera settled with XL after ACE and Federal filed the Motion,12 and

the remaining Defendants (the “Joining Defendants”), with the exception of

Hudson Insurance Company, joined in the Motion.

The Parties’ Contentions

          In the Motion, Defendants argue they are not obligated to cover Solera’s

losses incurred in the Appraisal Action because an appraisal action is not a

Securities Claim as defined in the Policy. Specifically, Defendants contend the

Appraisal Action is not a claim for “violation” of any federal, state, or local statute,

regulation, rule, or common law regulating securities because a “violation” of law


12
     See D.I. 97-98.
                                           6
must involve wrongdoing, and allegations of wrongdoing are not required in an

appraisal action. Defendants separately argue the pre-judgment interest award

does not constitute a Loss under the Policy because the underlying fair value award

indisputably is not a covered Loss. Finally, Defendants contend coverage for

Solera’s pre-notice defense expenses is barred because Solera incurred those

expenses without Defendants’ consent.

      Although it did not file a cross-motion for summary judgment, Solera

suggested in its briefing and at oral argument that the Court should deny the

Motion and instead sua sponte grant summary judgment in Solera’s favor. In

support of its position, Solera first argues allegations of wrongdoing are not

required for a claim to be a “violation” of law, and the Appraisal Action therefore

is a Securities Claim within the meaning of the Policy. Solera also contends that

the pre-judgment interest award meets the definition of a covered Loss under the

Policy’s plain language. Finally, Solera argues that because Defendants were not

materially prejudiced by the late notice, they must cover the defense costs Solera

incurred in the Appraisal Action.

                                    ANALYSIS

      Summary judgment should be awarded if “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving


                                         7
party is entitled to a judgment as a matter of law.”13 When considering a motion

for summary judgment, the evidence and the inferences drawn from the evidence

are to be viewed in the light most favorable to the nonmoving party. 14 The Court

will accept “as established all undisputed factual assertions . . . and accept the non-

movant’s version of any disputed facts. From those accepted facts[,] the [C]ourt

will draw all rational inferences which favor the non-moving party.”15 A party

seeking summary judgment bears the initial burden of showing that no genuine

issue of material fact exists.16 If the movant makes such a showing, the burden

then shifts to the non-moving party to submit sufficient evidence to show that a

genuine factual issue, material to the outcome of the case, precludes judgment

before trial.17

     I.   An appraisal action under Section 262 is a Securities Claim within the
          meaning of the Policy.

          The Appraisal Action must fall within the Policy’s definition of a Securities

Claim to trigger Defendants’ coverage obligation. The definition of a Securities

Claim includes a claim against Solera “for any actual or alleged violation of any

federal, state or local statute, regulation, or rule or common law regulating


13
   Super. Ct. Civ. R. 56(c).
14
   Brzoska v. Olson, 668 A.2d 1355, 1364 (Del. 1995); Judah v. Del. Trust Co., 378 A.2d 624,
632 (Del. 1977).
15
   Marro v. Gopez, 1994 WL 45338, at *1 (Del. Super. Jan 18, 1994) (citing Merrill v. Crothall-
Am., Inc., 606 A.2d 96, 99-100 (Del. 1992)).
16
   Moore v. Sizemore, 405 A.2d 679, 680-81 (Del. 1979).
17
   Id.; see also Brzoska, 668 A.3d at 1364.
                                              8
securities . . .”18 The Policy does not define the term “violation,” but Defendants

interpret the term to require allegations of wrongdoing.19 Defendants contend that

because an appraisal action does not require a petitioner to prove any wrongdoing,

the Appraisal Action is not a claim against Solera for a “violation” of law.20

Solera, on the other hand, contends allegations of wrongdoing are not required in

order to allege a “violation” of law under the Policy. According to Solera, “the

actual test is whether the appraisal statute creates a legal standard that Solera

allegedly violated.”21 Solera argues the Appraisal Action is a Securities Claim

because an appraisal action under Section 262 inherently alleges a violation of the

statutory obligation to provide shareholders fair value for their shares when they

are cashed out of their position.22


18
   Policy § II(S).
19
   Citing RSUI Indem. Co. v. Desai, Defendants separately argue the Appraisal Action cannot be
a claim “for” a violation of law. 2014 WL 4347821 (M.D. Fla. Sept. 2, 2014). RSUI Indem. Co.
defines the word “for” as “in response to” or “as requital of.” Id. at *4. Defendants contend the
Appraisal Action is not a response to a wrongful act, and “a Court’s obligation in an appraisal
action is not to grant ‘relief’ to any party as redress ‘for’ any wrongdoing . . . [r]ather, the
Court’s only obligation is to determine the fair value of the relevant shares.” Opening Br. at 15.
It is not clear that the term “for” is a separate element of the definition of a Securities Claim. To
the extent it is, however, the Appraisal Action was “for” a violation because it sought a remedy
“in response to” what the petitioners contended was a merger price that did not confer fair value
on Solera’s shareholders.
20
   See Cede & Co. v. Technicolor, Inc., 542 A.2d 1182, 1189 (Del. 1988) (“[S]tatutory appraisal
is limited to ‘the payment of fair value of the shares . . . by the surviving or resulting
corporation.’ . . . A determination of fair value does not involve an inquiry into claims of
wrongdoing in the merger.”).
21
   Pl.’s Answering Br. at 18.
22
    Solera alternatively argued that, even if the definition of “violation” necessarily implies
wrongdoing, the course of the Appraisal Action involved substantial discovery and trial
presentation around the dissenting shareholders’ claim that the merger price was an unreliable
measure of fair value because the process was “rigged” by Solera’s founder. Pl.’s Answering Br.
                                                 9
       Interpretation of an insurance policy is a question of law.23 When resolving

a dispute involving the interpretation of an insurance policy, “a court should first

seek to determine the parties’ intent from the language of the insurance contract

itself.”24 Clear and unambiguous contract language must be accorded its ordinary

and usual meaning.25 A contract is not ambiguous merely because the parties

disagree about its proper construction.26            Rather, ambiguity exists “when the

provisions in controversy are reasonably or fairly susceptible of different

interpretations.”27 If the contract language is unambiguous, “a party will be bound

by its plain meaning because creating an ambiguity where none exists could, in

effect, create a new contract with rights, liabilities and duties to which the parties

had not assented.”28

       Here, the Policy’s language is unambiguous. A Securities Claim includes

any claim for an alleged violation of a law or rule regulating securities.29 Because

the Policy does not define “violation,” the Court must “refer to the term[’s] plain



at 2. The Court need not reach this issue because of its ruling that the word “violation” does not
require wrongdoing under the Policy.
23
   Emmons v. Hartford Underwriters Ins. Co., 697 A.2d 742, 745 (Del. 1997).
24
   Verizon Communications Inc. v. Illinois National Ins. Co., 2017 WL 1149118, at *8 (Del.
Super. Mar. 2, 2017) (quoting Alstrin v. St. Paul Mercury Ins. Co., 179 F. Supp. 2d 376, 388 (D.
Del. 2002)).
25
   Rhone-Poulenc Basic Chemicals Co. v. American Motorists Ins. Co., 616 A.2d 1192, 1195
(Del. 1992).
26
   Id. at 1196.
27
   Id.
28
   National Grange Mut. Ins. Co. v. Elegant Slumming, Inc., 59 A.3d 928, 931 (Del. 2013).
29
   Policy § II(S).
                                               10
and ordinary meaning[].”30 Nothing in the Policy’s use of the word “violation”

purports to limit coverage only to claims containing allegations of wrongdoing

because the common meaning of the word “violation” in this context is not limited

to wrongdoing. “Violation” simply means, among other things, a breach of the law

and the contravention of a right or duty.31

       If Defendants intended to limit coverage to claims alleging wrongdoing, the

Policy could have used limiting language. Their choice to use a broader word, like

violation, must be given effect by this Court.32 In fact, the use of a word like

“violation,” which does not require a particular state of mind, was logical in the

context of defining a Securities Claim. Several laws regulating securities can be

violated without any showing of scienter or wrongdoing.33                    It follows that a

Securities Claim is not limited under the Policy to violations of law alleging

wrongdoing.

30
   Verizon Communications Inc., 2017 WL 1149118, at *10 (citing Virtual Business Enters., LLC
v. Maryland Cas. Co., 2010 WL 1427409, at *5-6 (Del. Super. Apr. 9, 2010)).
31
   Black's Law Dictionary (11th ed. 2019) (defining “violation” as “[a]n infraction or breach of
the law; a transgression” and “[t]he act of breaking or dishonoring the law; the contravention of a
right or duty”).
32
   Segovia v. Equities First Holdings, LLC, 2008 WL 2251218, at *9 (Del. Super. May 30, 2008)
(“the Court must view the contracts as a whole and interpret them in a manner that gives ‘a
reasonable, lawful, and effective meaning to all the terms.’”). See also Emmons, 697 A.2d at 746
(“Contract interpretation that adds a limitation not found in the plain language of the contract is
untenable.”).
33
   See 15 U.S.C. § 77e(a), (c) (imposing strict liability on offerors and sellers of unregistered
securities); 15 U.S.C. § 77k(a) (imposing strict liability for registration statements containing
untrue statements of material fact or omissions); 15 U.S.C. § 77l(a)(2) (imposing strict liability
on a person who sells securities based on a materially false or misleading prospectus or
misleading oral statements); 15 U.S.C. § 78r(a) (imposing strict liability for false or misleading
statements of material fact made in filings required under the Exchange Act).
                                                11
       Applying that interpretation to this case, the Appraisal Action is a Securities

Claim under the Policy because the appraisal petition necessarily alleges a

violation of law or rule. Under Delaware law, shareholders have the right to

receive “fair value” for their shares when they are cashed out of their positions

through certain types of mergers or consolidations. By its very nature, a demand

for appraisal is an allegation that the company contravened that right by not paying

shareholders the fair value to which they are entitled.                 This interpretation

corresponds with the general understanding that a “violation” is “the contravention

of a right or duty” or a “breach of the law.” Accordingly, the Appraisal Action is a

claim against Solera for a violation of law and therefore is a Securities Claim under

the Policy. Defendants’ motion for summary judgment on this basis therefore is

denied.34

II.    Factual issues preclude summary judgment on whether the pre-
       judgment interest award is a “Loss” under the Policy.

       Defendants separately argue that even if the Appraisal Action is a Securities

Claim, the pre-judgment interest award does not meet the Policy’s definition of a

Loss. Under the Policy, a Loss includes “damages, judgments, settlements, pre-

judgment and post-judgment interest or other amounts . . . that [Solera] is legally



34
  Although, as set forth below, the Court is denying Solera’s request that the Court sua sponte
grant Solera summary judgment, the Court’s interpretation of this portion of the Policy
constitutes its final resolution of the definition of a “Securities Claim.”
                                              12
obligated to pay . . .”35 The Court of Chancery ordered Solera to pay the dissenting

shareholders the fair value of their shares at $53.95 per share and pre-judgment

interest of $38,387,821.61, as required by Section 262(h).36 The parties agree the

fair value amount is not a covered Loss. Defendants, however, contend that

because the fair value amount is not a covered Loss under the Policy, it follows

that the pre-judgment interest on the fair value amount also is not a covered Loss.

Defendants admit this is a purely “logical” argument and cite to no authority or

Policy provision supporting their interpretation.                In response, Solera argues

Defendants’ interpretation does not correspond to the Policy’s unambiguous

language, and a plain reading of the definition of Loss includes the pre-judgment

interest awarded in the Appraisal Action.

       Joining Defendants also separately argue that resolution of this issue

depends on which state’s law applies.37 Because the Policy lists a Texas address

for Solera and Solera cites Texas law in its answering brief, Joining Defendants

contend further analysis is needed regarding whether actual conflict exists between

Delaware and Texas law.             Joining Defendants, however, do not identify any


35
   Policy § II(O).
36
   See 8 Del. C. § 262(h) (“[T]he Court shall determine the fair value of the shares . . . together
with interest, if any, to be paid upon the amount determined to be the fair value . . . interest from
the effective date of the merger through the date of payment of the judgment shall be
compounded quarterly and shall accrue at 5% over the Federal Reserve discount rate (including
any surcharge) as established from time to time during the period between the effective date of
the merger and the date of payment of the judgment.”).
37
   See D.I. 134 at 20-22.
                                                 13
specific conflicting law from Texas or any other state, and do not explain how

another state’s law might require a different interpretation of the Policy’s plain

language. The Court therefore assumes Delaware law applies.

         Here, the Policy’s definition of Loss is unambiguous. A Loss includes “pre-

judgment and post-judgment interest . . . that [Solera] is legally obligated to pay.”

The parties do not dispute that the $38.3 million is pre-judgment interest or that

Solera legally is obligated to pay that amount under Section 262(h) and the Court

of Chancery’s order. Defendants’ argument that “Loss” includes pre-judgment

interest only on a covered judgment is untethered to the language in the Policy.

Nothing in the Policy limits coverage for an interest award to interest on a covered

judgment. Had the parties intended to limit coverage in that manner, the Policy

language easily could have reflected that limitation. For example, in Verizon

Communications Inc. v. Illinois National Insurance Company, the definition of

Loss in the insurance policy at issue included “judgments (including pre/post-

judgment interest on a covered judgment).”38 Here, however, the Policy’s drafters

chose a broader definition of Loss that includes all pre-judgment interest Solera

legally is obligated to pay. The Court will not now insert more favorable language

than the language Defendants chose during drafting.




38
     2017 WL 1149118, at *2 n.13 (emphasis added).
                                              14
          Although the pre-judgment interest award may fall within the definition of a

Loss, factual disputes remain regarding coverage of the pre-judgment interest,

including whether other Policy provisions preclude coverage, whether Solera could

have mitigated damages, and whether Solera actually paid the interest award.

These and other issues cannot be resolved on the current record before the Court.

Solera’s request that the Court sua sponte grant summary judgment to Solera

therefore is denied.

III.      Factual issues preclude summary judgment on whether Solera’s late
          notice bars coverage for Defense Expenses.

          Defendants next argue they are not obligated to cover Solera’s pre-notice

Defense Expenses because Solera incurred those costs without Defendants’

consent. Solera incurred more than $13 million in attorneys’ fees and other costs

defending the Appraisal Action.         The Policy provides coverage for Defense

Expenses incurred in any Securities Claim, which includes “reasonable and

necessary legal fees, expenses and other costs (including experts’ fees): [] incurred

in the investigation, adjustment, settlement, defense and/or appeal of any [c]laim,

[i]nvestigation [d]emand or [i]nterview . . .”39 Before incurring Defense Expenses,

however, Solera was required to obtain Defendants’ consent. Section V of the

Policy specifically provides that Solera may not “incur any Defense Expenses . . .

or admit liability for, make any settlement offer with respect to, or settle any

39
     Policy § II(F).
                                           15
[c]laim without [Defendants’] consent, such consent not to be unreasonably

delayed or withheld . . .”40 The dissenting shareholders filed the Appraisal Action

on March 7, 2016, but Solera did not provide notice of the Appraisal Action until

January 31, 2018, after a substantial portion of the litigation, including trial, was

complete.

       Despite the late notice, Solera nevertheless maintains the Consent Clause

does not bar coverage for Defense Expenses incurred before January 31, 2018.

Solera relies on the language in the Notice Provision, which precludes coverage

denial based on untimely notice unless “[Defendants] can demonstrate its interests

were materially prejudiced by reason of such untimely notice.”41 Solera contends

the material prejudice requirement for notice also applies to the Consent Clause.42

       At oral argument, Solera cited Allstate Ins. Co. v. Fie for the contention that

Delaware courts imply a prejudice requirement in consent clauses in insurance

policies.43 In Allstate, the insured agreed to a settlement without the insurer’s

consent, in violation of the policy’s consent-to-settlement provision.44 The Court

found the insurer’s allegation of breach of the consent provision created a




40
   Id. § V(B).
41
   Id. § VI(A)(1) (emphasis added).
42
    Solera indicated at oral argument it had abandoned the interrelated claims argument that
appears in its answering brief.
43
   2006 WL 1520088, at *3-4 (Del. Super. Mar. 9. 2006).
44
   Id. at *3.
                                            16
rebuttable presumption that the settlement prejudiced the insurer.45 The burden

then shifted to the insured to prove through competent evidence a lack of prejudice

to the insurer.46 In several other Delaware cases, this Court similarly implied a

prejudice requirement in a breach of a consent-to-settlement clause.47

       I cannot find any reason why the implied prejudice requirement that

Delaware courts apply to consent-to-settle clauses would not also apply to the

Consent Clause in this case.           Both consent-to-settle and consent-to-defense

provisions are meant to allow the insurer a meaningful opportunity to participate in

litigation and to protect the insurer from prejudice, but a strict interpretation of

either provision would lead to forfeiture of coverage.48 Implying the prejudice

requirement in both circumstances protects an insured who has breached a consent

provision from the harsh result of forfeiture, but only if the insured can prove by

competent evidence a lack of prejudice to the insurer.

       Solera admits it breached the Consent Clause by failing to give Defendants

timely notice of the Appraisal Action. Under Delaware law, however, Solera’s

breach of the consent clause does not automatically bar coverage. Instead, the

presumption arises that Defendants were prejudiced by the breach, but Solera may

45
   Id. at *4.
46
   Id.
47
   Arch Insurance Co. v. Murdock, 2019 WL 2005750, at *10-11 (Del. Super. May 7, 2019);
Sun-Times Media Group, Inc. v. Royal & Sunalliance Ins. Co. of Canada, 2007 WL 1811265, at
*12-13 (Del. Super. June 20, 2007); Hall v. Allstate Ins. Co., 1985 WL 1137299, at *9-11 (Del.
Super. Jan. 11, 1985).
48
   See Hall, 1985 WL 1137299, at *8.
                                             17
rebut that presumption. Solera argues the late notice did not prejudice Defendants

because Solera successfully defended the Appraisal Action and obtained a fair

value determination for less than the merger price. Solera contends that because

Defendants were not prejudiced, the Court should grant summary judgment in its

favor and conclude the Consent Clause does not bar coverage for pre-notice

Defense Expenses. Prejudice, however, is a factual question that generally cannot

be resolved on a motion for summary judgment.49

      At this point in the litigation, a ruling in either party’s favor would be

premature. The Appraisal Action’s outcome, although favorable to Solera, is not

sufficient evidence at this stage that the late notice and inability to consent to

Defense Expenses was not prejudicial to Defendants. Factual disputes remain

regarding the prejudicial effect of Defendants’ lack of participation in the defense.

Because there are genuine issues of material fact as to whether Solera’s untimely

notice bars coverage for Defense Expenses, neither party is entitled to summary

judgment on this issue.




49
   Murdock, 2019 WL 2005750, at *10; Fie, 2006 WL 1520088, at *4; Hall, 1985 WL 1137299,
at *9.
                                          18
                             CONCLUSION
     For the foregoing reasons, Defendants’ Motion for Summary Judgment is

DENIED, and Plaintiff’s request that the Court grant Summary Judgment sua

sponte also is DENIED.




                                   19